Title: From George Washington to Colonel Edward Wigglesworth, 26 February 1779
From: Washington, George
To: Wigglesworth, Edward


Sir
Head Quarters Middlebrook 26th feby 1779

I received your letter of the 11th Inst. yesterday.
Your former letter reached me in Philadelphia, but as the arrangement had not come to my hand I delayed returning you an answer.
The arrangement is sent forward to Peeks kill, at which place a deputation of officers from Genl Glovers Brigade will be ordered to attend to prefer claims, and for its final revisal.
I have referred your letter for leave to resign to Congress; as soon as I receive their determination, I shall transmit it, (and should it be accepted) accompany it, with testimonials of your services, however I may regret the loss of a valuable officer. I am sir Your very hble servt
Go: Washington
